Citation Nr: 1439291	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-13 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for muscle tension cephalic and migraine headaches, currently assigned a 30 percent rating. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Navy from July 1990 to August 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.  

A review of the Virtual VA paperless claims processing system reveals a May 2014 brief from the Veteran's representative, in addition to documents that are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.  A review of the Veterans Benefits Management System (VBMS) does not reveal any documents in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran was afforded a VA examination in December 2008, which was almost 6 years ago.  Since that time, he has challenged the adequacy of the examination.  Therefore, the Board finds that an additional examination is necessary given the Veteran's contentions and the length of time which has elapsed since his most recent VA examination in 2008.

The AOJ should also ensure that any available, relevant medical records are associated with the claims file.  In this regard, the Board notes that the claims file does not contain any treatment records dated since April 2011.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his headaches.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, including records from the Sioux Falls VA Healthcare System dated from December 2008 to the present, from the VA Medical Center in Bay Pines, Florida, dated from September 2009 to the present, and from the VA Medical Center in Orlando, Florida, dated from February 2010 to the present.  

2.  The Veteran should then be afforded a VA examination to ascertain the current severity and manifestations of his service-connected muscle tension cephalic and migraine headaches.

If the Veteran is currently incarcerated, the AOJ should confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel or examined at the prison by VHA personnel, prison medical providers at VA expense, or fee-basis providers contracted by VHA.  In the event an examination cannot be scheduled using these methods, the AOJ should document the steps undertaken to obtain examination of the Veteran.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions, and to comment on the severity of the Veteran's disability.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's migraine headache disability under the rating criteria.  In particular, the examiner should comment as to whether the Veteran's headaches are productive of:

(a) characteristic prostrating attacks averaging one in 2 months over the last several months;

(b) characteristic prostrating attacks occurring on an average once per month over the last several months; or,

(c) very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability 

The examiner should also discuss the effect of the Veteran's headaches on his occupational functioning and daily activities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  The AOJ should also conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



